Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to an in-situ fluorimeter and a system, classified in CPC G01N 21/6456.
II. Claims 17-20, drawn to a method of detecting contamination, classified in CPC G01N 33/1826.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process can be practiced with another materially different product, such a device detecting electrical signals. Furthermore, the product can be used in a materially different process, such as detecting biological species.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be 
Group I would require a search in at least CPC G01N 21/6456, along with a unique text search. Group II would not be searched as above and would instead require a search in at least CPC G01N 33/1826, along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Matthew Dicke on 09/10/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the in-situ fluorimeter comprising the machine learning platform, alarm, microcontroller, processor, and memory must be shown or the features canceled from the claims.  No new matter should be entered.
Note that it appears that the machine learning platform, alarm, microcontroller, processor, and memory are not components in the drawings of the “in-situ fluorimeter” (Figs. 8, 9A, 9B), rather they are components of an overall “system” (Fig. 1).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 140A-D (paragraph [0070]).
The drawings are objected to because in Fig. 9A:
the label “Piccoammeter” should read “Picometer”; 
the word “telemtry" should read “telemetry”;
It is unclear where the elements are in relation to the labels (i.e. “amplified output…”, “Piccoammeter”, “2 UV LEDs…”, and “10mm square cross section sample chamber with quartz optical windows”). It is suggested, and would be appreciated for clarity, that the labels be moved outside of the enclosure in Fig. 9A and to include markers or lines to point to the specific elements (see Fig. 8 for an example). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In the Specification paragraph [0009], line 2, the word “long,-term” should read “long-term”.
  In the Specification paragraph [0010], line 1, the word “trytophan-like” should read “tryptophan-like”.
In the Specification paragraph [0011], line 2, it is suggested to disclose “UV LEDs” in an unabbreviated form for clarity.
In the Specification paragraph [0080], line 10, the word “ahistorical” should read “a historical”.
In the Specification paragraph [0086], line 7, the acronyms “ASICs, FPGAs, DSPs” are unclear and it is suggested to disclose the acronyms in an unabbreviated form for clarity.
Appropriate correction is required.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
In claim 1, line 2, “one more more UV LED” should read “one or more UV LEDs”.
In claim 1, claim 1 recites “an in-situ fluorimeter comprising…a machine learning platform; and an alarm”. It appears that the machine learning platform and alarm is not part of the structure of the “in-situ” fluorimeter, rather the machine learning platform and alarm is part of a system (see specification paragraph [0060], Fig. 1 and Fig. 8). If 
In claim 3, line 1, “entered” should read “centered”.
  Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “triggered by contamination events, wherein the alarm is calibrated through the machine learning system” and “to suppress electromagnetic noise” are interpreted as intended uses of the claimed invention and are given patentable weight to the extent which effects the structure of the invention.
Note that it appears that claim 7 should be dependent on claim 6, thus for examination purposes, claim 7 will be interpreted as dependent on claim 6. Additionally, it appears that claim 8 should be dependent on claim 7, thus for examination purposes, claim 8 will be interpreted as dependent on claim 7.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “UV LED” in line 2. It is unclear what the “UV LED” describes. It is suggested to fully recite the terminology for the acronyms in an unabbreviated form. Claims 2-8 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 2, claim 2 recites the limitation “TLF” in line 2. It is unclear what the “TLF” describes. It is suggested to fully recite the terminology for the acronyms in an unabbreviated form.
Regarding claims 4 and 10, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “picometer” in claims 4 and 10 is used by the claim to mean an element “for signal detection and logging with a microcontroller,” while the accepted meaning is “one-trillionth of a meter.” The term is indefinite because the specification does not clearly 
Regarding claim 7, claim 7 recites the limitation "the microcontroller" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Note that it appears that claim 7 should be dependent on claim 6, thus for examination purposes, claim 7 will be interpreted as dependent on claim 6.
Regarding claim 7, claim 7 recites the limitation "the water source" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Note that it appears that claim 7 should be dependent on claim 6, thus for examination purposes, claim 7 will be interpreted as dependent on claim 6.
Regarding claim 7, claim 7 recites “a machine learning model” in line 8. Since claim 1 established a “machine learning platform”, it is unclear if the machine learning model of claim 7 is the same or different from the machine learning platform of claim 1. 
Regarding claim 8, claim 8 recites the limitation "the sensor data" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Note that it appears that claim 8 should be dependent on claim 7, thus for examination purposes, claim 8 will be interpreted as dependent on claim 7.
Regarding claim 9, claim 9 recites the limitation “UV LEDs” in line 4. It is unclear what the “UV LED” describes. It is suggested to fully recite the terminology for the acronyms in an unabbreviated form. Claims 10-16
Regarding claim 12, claim 12 recites the limitation “TLF” in line 1. It is unclear what the “TLF” describes. It is suggested to fully recite the terminology for the acronyms in an unabbreviated form.
Regarding claim 15, claim 15 recites “a machine learning model” in line 8. Since claim 19established a “machine learning platform”, it is unclear if the machine learning model of claim 15 is the same or different from the machine learning platform of claim 9. 
Regarding claim 16, claim 16 recites the limitation “a predicted contamination” in line 2. Since “a predicted contamination” is established in claim 15, it is unclear if the predicted contamination of claim 16 is the same or different from the predicted contamination of claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al. (US 20180299375 A1, hereinafter “Young”).
Regarding claim 1, Young teaches an in-situ fluorimeter comprising: 
one or more UV LEDs (Fig. 26A, element 344b; paragraph [0285], “a 240-627 nm LED source”) centered around an excitation wavelength (paragraph [0285], “a 240-627 nm”); 

a lens (Fig. 25B, lens 350a, 350b); 
a photodiode system (paragraph [0265], “set of photodiodes”); 
a machine learning platform (paragraph [0201] teaches “command and control systems” comprising “machine learning models”; note that “machine learning platform” has a BRI of a control system, e.g. computer); and 
an alarm (paragraph [0413] teaches “warnings” and an “alert”; paragraph [0522] teach a warning when a contaminant is detected) triggered by contamination events, wherein the alarm is calibrated through the machine learning system (paragraph [0386] teach machine learning models capable of updating a database).
Note that the functional/process recitations that describe alarm are interpreted as intended uses of the invention and are given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
Regarding claim 2, Young teaches all of the elements of the current invention as stated above. Young further teaches wherein the one or more UV LEDs are centered around a TLF excitation wavelength (paragraph [0266] teaches the excitation source may generate a wavelength in a range from 250 nm to 1500 nm, thus the UV LEDs are capable of being centered around a TLF excitation wavelength. Note that a TLF excitation wavelength is interpreted as wavelengths around 280 nm).
Regarding claim 3, Young teaches all of the elements of the current invention as stated above. Young further teaches wherein the one or more UV LEDs are centered around an for an organic contaminant selected from the group consisting of microbes, algaes, fertilizers, resins, phenols, colorants, alcohols, aldehydes, and biowastes (paragraph [0266] teaches the excitation source may generate a wavelength in a range from 250 nm to 1500 nm, wherein a wavelength in a range from 250 nm to 1500 is capable of being for an organic contaminant selected from the group listed; paragraph [0313] teach “water may be analyzed in disclosed embodiments to determine a presence of microorganisms, nitrate, and arsenic”).
Regarding claim 5, Young teaches all of the elements of the current invention as stated above. Young further teaches wherein the in-situ fluorimeter further comprises an enclosure (paragraph [0178] teaches a metal enclosure) capable of suppressing electromagnetic noise.
Regarding claim 6, Young teaches all of the elements of the current invention as stated above. Young further teaches wherein the in-situ fluorimeter further comprises a microcontroller (paragraph [0347], “controller”; paragraph [0244]).
Regarding claim 9, Young teaches a system capable of monitoring a microbial level in-situ in a water source, wherein the system comprises: 
a fluorimeter (Figs. 25B and 26A) comprising: 
one or more UV LEDs (Fig. 26A, element 344b; paragraph [0285], “a 240-627 nm LED source”) centered around an excitation wavelength (paragraph [0285], “a 240-627 nm”); 
a bandpass filter (Fig. 25B, element 352a; paragraph [0275], “band-pass frequency filter 352a”); 
a lens (Fig. 25B, lens 350a, 350b); and 

a machine learning platform (paragraph [0201] teaches “command and control systems” comprising “machine learning models”; note that “machine learning platform” has a BRI of a control system, e.g. computer); and 
an alarm (paragraph [0413] teaches “warnings” and an “alert”; paragraph [0522] teach a warning when a contaminant is detected) triggered by contamination events, wherein the alarm is calibrated through the machine learning system (paragraph [0386] teach machine learning models capable of updating a database).
Note that the functional/process recitations that describe alarm are interpreted as intended uses of the invention and are given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
Regarding claim 11, Young teaches all of the elements of the current invention as stated above. Young further teaches wherein the fluorimeter further comprises an enclosure (paragraph [0178] teaches a metal enclosure) capable of suppressing electromagnetic noise.
Regarding claim 12, Young teaches all of the elements of the current invention as stated above. Young further teaches wherein the one or more UV LEDs are centered around a TLF excitation wavelength (paragraph [0266] teaches the excitation source may generate a wavelength in a range from 250 nm to 1500 nm, thus the UV LEDs are capable of being centered around a TLF excitation wavelength. Note that a TLF excitation wavelength is interpreted as wavelengths around 280 nm).
Regarding claim 13, Young teaches all of the elements of the current invention as stated above. Young further teaches wherein the one or more UV LEDs are centered around an for an organic contaminant selected from the group consisting of microbes, algaes, fertilizers, resins, phenols, colorants, alcohols, aldehydes, and biowastes (paragraph [0266] teaches the excitation source may generate a wavelength in a range from 250 nm to 1500 nm, wherein a wavelength in a range from 250 nm to 1500 is capable of being for an organic contaminant selected from the group listed; paragraph [0313] teach “water may be analyzed in disclosed embodiments to determine a presence of microorganisms, nitrate, and arsenic”).
Regarding claim 14, Young teaches all of the elements of the current invention as stated above. Young further teaches wherein the system further comprises a microcontroller (paragraph [0347], “controller”; paragraph [0244]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Young as applied to claims 1 and 9 respectively above, and further in view of EDN (EDN, “When do you need a multichannel picoammeter?”, April 2013, AspenCore [online]. Retrieved from the Internet: <URL: edn.com/when-do-you-need-a-multichannel-picoammeter>).
Regarding claim 4, Young teaches all of the elements of the current invention as stated above. While Young teaches the in-situ fluorimeter is capable of registering emission photons and producing an electrical signal output (paragraph [0283]), Young fails to teach wherein the in-situ fluorimeter further comprises a picometer.
EDN teaches that a picoammeter (i.e. picometer) is the “go-to” instrument for a broad range of low current measurement applications (page 1, first paragraph). EDN teaches that picoammeters are widely used in applications like fluorometer and spectrometer measurements (page 1, third paragraph). EDN teaches that piccoammeters are economical, easy to use, and has low current sensitivity (page 1, second paragraph).  

Regarding claim 10, Young teaches all of the elements of the current invention as stated above. Young fails to teach wherein the fluorimeter further comprises a picometer.
EDN teaches that picoammeter is the “go-to” instrument for a broad range of low current measurement applications (page 1, first paragraph). EDN teaches that picoammeters are widely used in applications like fluorometer and spectrometer measurements (page 1, third paragraph). EDN teaches that piccoammeters are economical, easy to use, and has low current sensitivity (page 1, second paragraph).  
Since EDN teaches that picoammeters are widely used in fluorometer measurements, wherein Young is related to fluorometer measurements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young to incorporate the teachings of EDN to provide wherein the in-situ fluorimeter further comprises a picometer. Doing so would allow for low current measurements that would have a reasonable expectation of being economical, easy to use, and improve sensitivity of the overall fluorimeter.

 Claims 7, 8, 15 and 16 and are rejected under 35 U.S.C. 103 as being unpatentable over Young as applied to claims 1 and 14) above, and further in view of Arnon et al. (Arnon et al., “Water characterization and early contamination detection in highly varying stochastic background water, based on Machine Learning methodology for processing real-time UV-Spectrophotometry”, Feb 2019, Water Research, 155, 333-342; hereinafter “Arnon”.
Regarding claim 7, Young teaches all of the elements of the current invention as stated above. Young further teaches wherein the microcontroller comprises: 
a processor (paragraph [0347], “processor”); and 
a memory (paragraph [0347], “non-transitory computer-readable storage device “) storing instructions (paragraph [0347]) which, when executed by the processor, cause the processor to: 
receive sensor data (paragraph [0362], “receive data sets”) regarding a water fixture (paragraph [0362] teaches the sensor data is from various sub-sampling systems, wherein paragraph [0313] teaches “sampling systems” comprise water); 
split the sensor data (paragraph [0435] teach separation of data);
classify the sensor data using a machine learning model (paragraphs [0429] and [0432] teach “classifier model”); and
identify a predicted contamination of the water source based on the classified data (paragraph [0523]).
Young fails to explicitly teach the memory storing instructions which, when executed by the processor, cause the processor to: calculate changepoints within the sensor data; split the sensor data into intervals at the changepoints; classify the intervals using a machine learning the classified intervals.
Arnon teaches a new scheme for early detection of contamination events through UV absorbance (abstract) comprising examining contaminants in water (abstract). Arnon teaches motoring of organic contaminant by obtaining UV absorbance data (page 335, section 2.2.1). Arnon teaches an algorithm (page 339, Fig. 3) comprising receiving data regarding a water fixture (Page 339, Fig. 3; page 335, Fig. 2 shows UV-spectrophotometer obtaining data from a 50 litter tank), calculating changepoints within the sensor data (page 337, sub-algorithm 1 teaches calculating “normalized net absorbance medians”, interpreted as “changepoints”), splitting the sensor data into intervals at the changepoints (page 337, sub-algorithm 1 teaches “selecting five wavelength bands” with the highest normalized net absorbance medians), classifying the intervals using a machine learning model (page 337, Table 1, stage 5, “SVM classification”), and identifying a predicted contamination of the water source based on the classified intervals (page 337, Table 1, stage 6, “determining if there is a contaminant event or not”). Arnon teaches that existing water contamination detection in recent years have major shortcomings (page 334, right column, second full paragraph). Arnon teaches that this algorithm combined with UV analysis of water serves as an early warning system with a simple and fast implementation (page 341, right column, last paragraph of conclusion).  Arnon teaches the algorithm shows high detection rates while maintaining low levels of false alarms (abstract).
Since Arnon teaches algorithm related to measuring contamination in fluid (abstract), similar to Young which teaches measuring contamination in water (paragraph [0313]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the into intervals at the changepoints; classify the intervals using a machine learning model; and identify a predicted contamination of the water source based on the classified intervals. Doing so would utilize known algorithms in the art, as taught by Arnon, which would have a reasonable expectation of successfully improving detection rates while maintaining a low level of false alarms for improved warning of a contamination.
Regarding claim 8, Young in view of Arnon teach all of the elements of the current invention as stated above. Young further teaches wherein the sensor data is associated with a plurality of water fixtures (paragraph [0362], “data sets from the various sub-sampling systems”), and 
wherein identifying a predicted contamination includes identifying a predicted contamination for at least a subset of the plurality of water fixtures (paragraphs [0355] and [0362] teach identifying if different sub-sampling systems are contaminated, e.g. 330, 330a, 330b, etc.)
Regarding claim 15, Young teaches all of the elements of the current invention as stated above. Young further teaches wherein the microcontroller comprises: 
a processor (paragraph [0347], “processor”); and 
a memory (paragraph [0347], “non-transitory computer-readable storage device“) storing instructions (paragraph [0347]) which, when executed by the processor, cause the processor to: 

split the sensor data (paragraph [0435] teach separation of data);
classify the sensor data using a machine learning model (paragraphs [0429] and [0432] teach “classifier model”); and
identify a predicted contamination of the water source based on the classified data (paragraph [0523]).
Young fails to explicitly teach the memory storing instructions which, when executed by the processor, cause the processor to: calculate changepoints within the sensor data;  split the sensor data into intervals at the changepoints; classify the intervals using a machine learning model; and identify a predicted contamination of the water source based on the classified intervals.
Arnon teaches a new scheme for early detection of contamination events through UV absorbance (abstract) comprising examining contaminants in water (abstract). Arnon teaches motoring of organic contaminant by obtaining UV absorbance data (page 335, section 2.2.1). Arnon teaches an algorithm (page 339, Fig. 3) comprising receiving data regarding a water fixture (Page 339, Fig. 3; page 335, Fig. 2 shows UV-spectrophotometer obtaining data from a 50 litter tank), calculating changepoints within the sensor data (page 337, sub-algorithm 1 teaches calculating “normalized net absorbance medians”, interpreted as “changepoints”), splitting the sensor data into intervals at the changepoints (page 337, sub-algorithm 1 teaches “selecting five wavelength bands” with the highest normalized net absorbance medians), 
Since Arnon teaches algorithm related to measuring contamination in fluid (abstract), similar to Young which teaches measuring contamination in water (paragraph [0313]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young to incorporate the teachings of Arnon to provide the memory storing instructions which, when executed by the processor, cause the processor to: calculate changepoints within the sensor data;  split the sensor data into intervals at the changepoints; classify the intervals using a machine learning model; and identify a predicted contamination of the water source based on the classified intervals. Doing so would utilize known algorithms in the art, as taught by Arnon, which would have a reasonable expectation of successfully improving detection rates while maintaining a low level of false alarms for improved warning of a contamination.
Regarding claim 16, Young in view of Arnon teach all of the elements of the current invention as stated above. Young further teaches wherein the sensor data is associated with a 
wherein identifying a predicted contamination includes identifying a predicted contamination for at least a subset of the plurality of water fixtures (paragraphs [0355] and [0362] teach identifying if different sub-sampling systems are contaminated, e.g. 330, 330a, 330b, etc.)

Claims 1-3, 5, 6, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 20070037135 A1, hereinafter “Barnes”) in view of Flanagan et al. (US 20170038301 A1, hereinafter “Flanagan”).
Regarding claim 1, Barnes teaches an in-situ fluorimeter (Fig. 3) comprising: 
one or more UV light sources (Fig. 3, element 19; paragraph [0037] teaches light sources such as a diode laser; Fig. 5 teaches an UV excitation wavelength of 280nm) centered around an excitation wavelength (Fig. 5 teaches an UV excitation wavelength of 280nm); 
a bandpass filter (Fig. 3, element 21; paragraph [0037, “filter wheels with narrow bandpass filters”); 
a lens (37); 
a photodiode system (Fig. 3, element 29; paragraph [0015], “diode detector”); 
a machine learning platform (Fig. 3, element 9; paragraph [0046] teaches “artificial neural network (ANN) methods and support vector (SVM) methods” can be performed);
Barnes fails to teach one or more UV LEDs and an alarm triggered by contamination events, wherein the alarm is calibrated through the machine learning system.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barnes to incorporate the teachings of Flanagan to substitute Barnes’ light source with Flanagan’s UV LEDs. Doing so would be a simple substitution of one known element (Barnes’ light source, e.g. diode laser) for another (Flanagan’s UV LEDs), which would achieve the predictable result of providing a UV excitation wavelength. Furthermore, it would have been obvious to choose LEDs from a finite number of identified, predictable solutions for ways to provide UV light, i.e. it would have been obvious to try an LED to optimize the performance and energy efficiency of the fluorimeter.
Since Flanagan teaches monitoring water (abstract), similar to Barnes teaching monitoring water for contamination (paragraph [0033]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barnes to incorporate the teachings of Flanagan provide an alarm triggered by contamination events, wherein the alarm is capable of being calibrated through the machine learning system. Doing so would utilize well-known concepts of alarms for monitoring water, which would have a reasonable expectation of alerting a user if the water is contaminated. 
Regarding claim 2, Barnes in view of Flanagan teach all of the elements of the current invention. Barnes in view of Flanagan further teach wherein the one or more UV LEDs are centered around a TLF excitation wavelength (Flanagan, paragraph [0041]).
Regarding claim 3, Barnes in view of Flanagan teach all of the elements of the current invention. Barnes in view of Flanagan further teaches wherein the one or more UV LEDs are entered around an excitation wavelength for an organic contaminant selected from the group consisting of microbes, algaes, fertilizers, resins, phenols, colorants, alcohols, aldehydes, and biowastes (Flanagan, paragraph [0041]).
Regarding claim 5, Barnes in view of Flanagan teach all of the elements of the current invention. Barnes in view of Flanagan fail to teach wherein the in-situ fluorimeter further comprises an enclosure to suppress electromagnetic noise.
Flanagan teaches the fluorometer comprises a water tight housing that encloses the fluorometer (paragraph [0019]), wherein the housing is capable of suppressing electromagnetic noise (since the housing encloses the fluorometer, the housing is capable of suppressing electromagnetic noise; note that “suppressing” is broadly interpreted as any level of suppressing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barnes in view of Flanagan to further incorporate the teachings of Flanagan to provide wherein the in-situ fluorimeter further comprises an enclosure capable of suppressing electromagnetic noise. Doing so would protect the fluorimeter from the environment, such as water, which would improve durability of the overall fluorimeter. 
Regarding claim 6, Barnes in view of Flanagan teach all of the elements of the current invention. Barnes in view of Flanagan further teach wherein the in-situ fluorimeter further comprises a microcontroller (Fig. 3, element 9; it would be appreciated by one of ordinary skill in the art that the computer comprises a microcontroller, e.g. microchip, because paragraph [0046] teaches the computer module performs data analysis).
Regarding claim 9, Barnes teaches a system for monitoring a microbial level in-situ in a water source (abstract; paragraph [0033]), wherein the system comprises: 
a fluorimeter (Fig. 3) comprising: 
one or more UV light sources (Fig. 3, element 19; paragraph [0037] teaches light sources such as a diode laser; Fig. 5 teaches an UV excitation wavelength of 280nm) centered around an excitation wavelength (Fig. 5 teaches an UV excitation wavelength of 280nm); 
a bandpass filter (Fig. 3, element 21; paragraph [0037, “filter wheels with narrow bandpass filters”); 
a lens (37); and 
a photodiode system (Fig. 3, element 29; paragraph [0015], “diode detector”);
a machine learning platform (Fig. 3, element 9; paragraph [0046] teaches “artificial neural network (ANN) methods and support vector (SVM) methods” can be performed); and 
Barnes fails to teach one or more UV LEDs and an alarm triggered by contamination events, wherein the alarm is calibrated through the machine learning system.
Flanagan teaches a fluorometer for monitoring water quality (abstract) comprising an array of UV LEDs and an array of photodiodes and a signal processor (abstract; paragraph [0047]). Flanagan teaches the fluorometer comprises bandpass filters (Fig. 2, elements 32b and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barnes to incorporate the teachings of Flanagan to substitute Barnes’ light source with Flanagan’s UV LEDs. Doing so would be a simple substitution of one known element (Barnes’ light source, e.g. diode laser) for another (Flanagan’s UV LEDs), which would achieve the predictable result of providing a UV excitation wavelength. Furthermore, it would have been obvious to choose LEDs from a finite number of identified, predictable solutions for ways to provide UV light, i.e. it would have been obvious to try an LED to optimize the performance and energy efficiency of the system.
Since Flanagan teaches monitoring water (abstract), similar to Barnes teaching monitoring water for contamination (paragraph [0033]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barnes to incorporate the teachings of Flanagan provide an alarm triggered by contamination events, wherein the alarm is capable of being calibrated through the machine learning system. Doing so would utilize well-known concepts of alarms for monitoring water, which would have a reasonable expectation of alerting a user if the water is contaminated. 
Regarding claim 11, Barnes in view of Flanagan teach all of the elements of the current invention. Barnes in view of Flanagan fail to teach wherein the fluorimeter further comprises an enclosure to suppress electromagnetic noise. Flanagan teaches the fluorometer comprises a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barnes in view of Flanagan to further incorporate the teachings of Flanagan to provide wherein the fluorimeter further comprises an enclosure capable of suppressing electromagnetic noise. Doing so would protect the fluorimeter from the environment, such as water, which would improve durability of the overall fluorimeter. 
Regarding claim 12, Barnes in view of Flanagan teach all of the elements of the current invention. Barnes in view of Flanagan further teach wherein the one or more UV LEDs are centered around a TLF excitation wavelength (Flanagan, paragraph [0041]).
Regarding claim 13, Barnes in view of Flanagan teach all of the elements of the current invention. Barnes in view of Flanagan further teach wherein the one or more UV LEDs are centered around an excitation wavelength for an organic contaminant selected from the group consisting of microbes, algaes, fertilizers, resins, phenols, colorants, alcohols, aldehydes, and biowastes (Flanagan, paragraph [0041]).
Regarding claim 14, Barnes in view of Flanagan teach all of the elements of the current invention. Barnes in view of Flanagan further teach wherein the system further comprises a microcontroller (Fig. 3, element 9; it would be appreciated by one of ordinary skill in the art .

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of Flanagan as applied to claims 1 and 9 respectively above, and further in view of EDN (EDN, “When do you need a multichannel picoammeter?”, April 2013, AspenCore [online]. Retrieved from the Internet: <URL: edn.com/when-do-you-need-a-multichannel-picoammeter>).
Regarding claim 4, Barnes in view of Flanagan teach all of the elements of the current invention. Barnes in view of Flanagan fail to teach wherein the in-situ fluorimeter further comprises a picometer.
EDN teaches that a picoammeter (i.e. picometer) is the “go-to” instrument for a broad range of low current measurement applications (page 1, first paragraph). EDN teaches that picoammeters are widely used in applications like fluorometer and spectrometer measurements (page 1, third paragraph). EDN teaches that piccoammeters are economical, easy to use, and has low current sensitivity (page 1, second paragraph).  
Since EDN teaches that picoammeters are widely used in fluorometer measurements, wherein Barnes in view of Flanagan is related to fluorometer measurements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barnes in view of Flanagan to incorporate the teachings of EDN to provide wherein the in-situ fluorimeter further comprises a picometer. Doing so would allow 
Regarding claim 10, Barnes in view of Flanagan teach all of the elements of the current invention. Barnes in view of Flanagan fail to teach wherein the fluorimeter further comprises a picometer.
EDN teaches that a picoammeter (i.e. picometer) is the “go-to” instrument for a broad range of low current measurement applications (page 1, first paragraph). EDN teaches that picoammeters are widely used in applications like fluorometer and spectrometer measurements (page 1, third paragraph). EDN teaches that piccoammeters are economical, easy to use, and has low current sensitivity (page 1, second paragraph).  
Since EDN teaches that picoammeters are widely used in fluorometer measurements, wherein Barnes in view of Flanagan is related to fluorometer measurements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barnes in view of Flanagan to incorporate the teachings of EDN to provide wherein the in-situ fluorimeter further comprises a picometer. Doing so would allow for low current measurements that would have a reasonable expectation of being economical, easy to use, and improve sensitivity of the overall fluorimeter.


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of Flanagan as applied to claims 1 and 9 respectively above, and further in view of Arnon.
Regarding claim 7, Barnes in view of Flanagan teach all of the elements of the current invention. While Flanagan teaches a processor and memory (paragraph [0026]), Barnes in view of Flanagan fail to teach wherein the microcontroller comprises: a processor; and a memory storing instructions which, when executed by the processor, cause the processor to: receive sensor data regarding a water fixture; calculate changepoints within the sensor data; split the sensor data into intervals at the changepoints; classify the intervals using a machine learning model; and identify a predicted contamination of the water source based on the classified intervals.
Arnon teaches a new scheme for early detection of contamination events through UV absorbance (abstract) comprising examining contaminants in water (abstract). Arnon teaches motoring of organic contaminant by obtaining UV absorbance data (page 335, section 2.2.1). Arnon teaches an algorithm (page 339, Fig. 3) comprising receiving data regarding a water fixture (Page 339, Fig. 3; page 335, Fig. 2 shows UV-spectrophotometer obtaining data from a 50 litter tank), calculating changepoints within the sensor data (page 337, sub-algorithm 1 teaches calculating “normalized net absorbance medians”, interpreted as “changepoints”), splitting the sensor data into intervals at the changepoints (page 337, sub-algorithm 1 teaches “selecting five wavelength bands” with the highest normalized net absorbance medians), classifying the intervals using a machine learning model (page 337, Table 1, stage 5, “SVM classification”), and identifying a predicted contamination of the water source based on the classified intervals (page 337, Table 1, stage 6, “determining if there is a contaminant event or not”). Arnon teaches that existing water contamination detection in recent years have major shortcomings (page 334, right column, second full paragraph). Arnon teaches that this 
Since Arnon teaches algorithm related to measuring contamination in fluid (abstract), similar to Barnes in view of Flanagan which teaches measuring contamination in water (Barnes, paragraph [0033]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barnes in view of Flanagan to incorporate the teachings of Arnon to provide a processor and a memory storing instructions which, when executed by the processor, cause the processor to: calculate changepoints within the sensor data;  split the sensor data into intervals at the changepoints; classify the intervals using a machine learning model; and identify a predicted contamination of the water source based on the classified intervals. Doing so would utilize known algorithms in the art, as taught by Arnon, which would have a reasonable expectation of successfully improving detection rates while maintaining a low level of false alarms for improved warning of a contamination.
Regarding claim 15, Barnes in view of Flanagan teach all of the elements of the current invention. Barnes in view of Flanagan fail to teach wherein the microcontroller comprises: 
a processor; and 
a memory storing instructions which, when executed by the processor, cause the processor to: 
receive sensor data regarding a water fixture; 
calculate changepoints within the sensor data; 
split the sensor data into intervals at the changepoints; 

identify a predicted contamination of the water source based on the classified intervals.
Arnon teaches a new scheme for early detection of contamination events through UV absorbance (abstract) comprising examining contaminants in water (abstract). Arnon teaches motoring of organic contaminant by obtaining UV absorbance data (page 335, section 2.2.1). Arnon teaches an algorithm (page 339, Fig. 3) comprising receiving data regarding a water fixture (Page 339, Fig. 3; page 335, Fig. 2 shows UV-spectrophotometer obtaining data from a 50 litter tank), calculating changepoints within the sensor data (page 337, sub-algorithm 1 teaches calculating “normalized net absorbance medians”, interpreted as “changepoints”), splitting the sensor data into intervals at the changepoints (page 337, sub-algorithm 1 teaches “selecting five wavelength bands” with the highest normalized net absorbance medians), classifying the intervals using a machine learning model (page 337, Table 1, stage 5, “SVM classification”), and identifying a predicted contamination of the water source based on the classified intervals (page 337, Table 1, stage 6, “determining if there is a contaminant event or not”). Arnon teaches that existing water contamination detection in recent years have major shortcomings (page 334, right column, second full paragraph). Arnon teaches that this algorithm combined with UV analysis of water serves as an early warning system with a simple and fast implementation (page 341, right column, last paragraph of conclusion).  Arnon teaches the algorithm shows high detection rates while maintaining low levels of false alarms (abstract).
Since Arnon teaches algorithm related to measuring contamination in fluid (abstract), similar to Barnes in view of Flanagan which teaches measuring contamination in water (Barnes, paragraph [0033]), it would have been obvious to one of ordinary skill in the art before the into intervals at the changepoints; classify the intervals using a machine learning model; and identify a predicted contamination of the water source based on the classified intervals. Doing so would utilize known algorithms in the art, as taught by Arnon, which would have a reasonable expectation of successfully improving detection rates while maintaining a low level of false alarms for improved warning of a contamination.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of Flanagan and Arnon as applied to claims 7 and 15 respectively above, and further in view of Young.
Regarding claim 8, modified Barnes teaches all of the elements of the current invention as stated above. Modified Barnes fail to teach wherein the sensor data is associated with a plurality of water fixtures, and wherein identifying a predicted contamination includes identifying a predicted contamination for at least a subset of the plurality of water fixtures.
Young teaches a system for fluid analysis using machine learning (abstract). Young teaches analyzing the presence of contaminants, such as microorganisms, in water (paragraph [0313]). Young teaches wherein sensor data is associated with a plurality of water fixtures (paragraph [0362], “data sets from the various sub-sampling systems”), and wherein identifying a predicted contamination includes identifying a predicted contamination for at least a subset 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Barnes to incorporate the teachings of Young to provide wherein the sensor data is associated with a plurality of water fixtures, and wherein identifying a predicted contamination includes identifying a predicted contamination for at least a subset of the plurality of water fixtures. Doing so would allow for analysis of multiple systems, as taught by Young, which would have a reasonable expectation of successfully improving detection of contamination in a water source.
Regarding claim 16, modified Barnes teaches all of the elements of the current invention as stated above. Modified Barnes fail to teach wherein the sensor data is associated with a plurality of water fixtures, and wherein identifying a predicted contamination includes identifying a predicted contamination for at least a subset of the plurality of water fixtures.
Young teaches a system for fluid analysis using machine learning (abstract). Young teaches analyzing the presence of contaminants, such as microorganisms, in water (paragraph [0313]). Young teaches wherein sensor data is associated with a plurality of water fixtures (paragraph [0362], “data sets from the various sub-sampling systems”), and wherein identifying a predicted contamination includes identifying a predicted contamination for at least a subset of the plurality of water fixtures (paragraphs [0355] and [0362] teach identifying if different sub-sampling systems are contaminated, e.g. 330, 330a, 330b, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Barnes to incorporate the teachings of .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tehrani et al. (US 20180055495 A1) teach a system and method for tissue testing (abstract). Tehrani teaches a fluorometer (paragraph [0037]) comprising UV LEDs (paragraphs [0037] and [0081]), a CCD based spectrometer (paragraph [0037]), lenses (paragraph [0119]), microprocessor (paragraph [0119]), machine learning algorithms (paragraph [0090]), and alarms (paragraph [0185]).
	Madden et al. (US 20070257806 A1) teaches a monitoring, detection and alarm for water systems including a plurality of sensing components, wherein an apparatus comprises water sensing components and processors for data analysis using artificial intelligence (abstract). Madden teaches an artificial intelligence processor assigns weights to the inputs from the different sensors , analyzes the sensor data and applies actual sensor data to "learn" trends and anomalies related to the water system (paragraph [0022]). Madden teaches 
	Ba et al. (US 20160202228 A1) teaches a method for water quality monitoring (abstract) wherein water quality anomalies can be detected by applying a change-point algorithm on values, thus detecting water contamination events (paragraph [0052]). Ba teaches an alert can be transmitted if a water contamination event has been detected (paragraph [0053]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797